Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fred Lewis Wilson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(l) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. Coleman, No. 7:09-cv-00325-gec-mfu, 2009 WL 3055268 (W.D.Va. Sept. 24, 2009). Wilson’s motion for transfer pending appeal is denied. We dispense with oral argument because the facts and legal con*42tentions ai'e adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.